EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this 1st day of April, 2008 (the “Effective Date”), by and between DORMAN PRODUCTS, INC., a Pennsylvania corporation (the “Company”), and RICHARD N. BERMAN (the “Executive”). W I T N E S S E T H: WHEREAS, the Executive is the Chief Executive Officer of the Company; and WHEREAS, the Company and the Executive desire to enter into this Agreement to set forth the terms and conditions of the Executive’s continued employment with the Company. NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.EMPLOYMENT AND DUTIES 1.1Employment Period and Term.The Executive’s Employment Period shall continue until March 31, 2011, unless further extended or earlier terminated as provided in this Agreement.On March 31, 2009, and on each anniversary of March 31, 2009, the Employment Period shall automatically be extended for one additional year, unless further extended or earlier terminated as provided in this Agreement.The period of time beginning on the Effective Date and ending on the later of March 31, 2011 or, if the Employment Period has been automatically extended under the previous sentence, one day before the third anniversary of the most recent date on which the Employment Period was extended, shall be referred to herein as the “Term”).(In effect, the Term is a rolling three year period.The first three-year period begins on the Effective Date and ends on March 31, 2011; the second three-year period begins on April 1, 2009 and ends on March 31, 2012, but is effective only if the Compensation Committee extends the Employment Period through March 31, 2012; and so on.) 1.2General. 1.2.1During the Employment Period, the Executive shall have the title of Chief Executive Officer of the Company and shall have the authorities, duties and responsibilities customarily exercised by an individual serving in this position in a corporation of the size and nature of the Company and such other authorities, duties and responsibilities as may from time to time be reasonably delegated to him by the Board of Directors of the Company (the “Board”) that are consistent with the foregoing.The Executive shall faithfully and diligently discharge his duties hereunder and use his reasonable efforts to implement the policies established by the Board from time to time.During the Employment Period, the Executive shall be the highest ranking executive of the Company and no other officer will be appointed with authority over the Executive.The Executive shall report directly to the Board.Subject to the foregoing, it is recognized that while the Executive is currently Chairman of the Board, the Board reserves the right to remove him as such and to appoint another member of the Board as non-executive Chairman, with the associated authorities, responsibilities and duties. 1.2.2The Executive shall devote all of his business time, attention, knowledge and skills faithfully, diligently and to the best of his ability, in furtherance of the business and activities of the Company; provided, however, that nothing in this Agreement shall preclude the Executive from devoting reasonable periods of time required for: (i)serving as a director or member of a committee of organizations or corporations that do not, in the good faith determination of the Compensation and Nominating Committee of the Board (the “Compensation Committee”), compete with the Company or otherwise create, or could create, in the good faith determination of the Compensation Committee, a conflict of interest with the business of the Company; (ii)delivering lectures, fulfilling speaking engagements, and any writing or publication relating to his area of expertise; provided, that any fees, royalties or honorariums received therefrom shall be promptly turned over to the Company; (iii)engaging in professional organization and program activities; (iv)managing his personal passive investments and affairs; and (v)participating in charitable or community affairs; provided that such activities do not materially, individually or in the aggregate, interfere with the due performance of his duties and responsibilities under this Agreement or create a conflict of interest with the business of the Company, as determined in good faith by the Compensation Committee. 1.3Reimbursement of Expenses.During the Employment Period, the Company shall pay the reasonable expenses incurred by the Executive in the performance of his duties hereunder, including, without limitation, those incurred in connection with business related travel or entertainment, or, if such expenses are paid directly by the Executive, the Company shall promptly reimburse him for such payments, provided that the Executive properly accounts for such expenses in accordance with the Company’s business expense reimbursement policy.To the extent any such reimbursements (and any other reimbursements of costs and expenses provided for herein) are includable in the Executive’s gross income for Federal income tax purposes, all such reimbursements shall be made no later than March 15 of the calendar year next following the calendar year in which the expenses to be reimbursed are incurred. 2.COMPENSATION 2.1Base Salary.During the Employment Period, the Executive shall be entitled to receive a base salary at a rate of $514,370.00 per annum, which base salary shall be payable in accordance with the payroll practices of the Company, with such increases (but no decreases) as may be determined by the Compensation Committee from time to time (as increased from time to time, the “Base Salary”). 2.2Annual Bonuses.In addition to the Base Salary, the Executive shall be eligible to receive during the Employment Period annual cash bonuses under the Company’s Executive Bonus Plan and/or any other cash incentive plan maintained by the Company, as determined by the Compensation Committee in its sole discretion within the parameters of such plan(s). 2 2.3Equity Related Awards.The Executive may receive during the Employment Period grants of awards under the Company’s Incentive Stock Option Plan and/or any other equity-related incentive plan maintained by the Company, as determined by the Compensation Committee in its sole discretion within the parameters of such plan(s). 2.4Additional Compensation.During the Employment Period, in addition to the foregoing and the benefits and perquisites described in Section 4, the Executive shall be eligible to receive such other compensation as may from time to time be awarded him by the Compensation Committee, in its sole discretion. 3.PLACE OF PERFORMANCE.In connection with his employment by the Company, the Executive shall be based at the Company’s executive offices, currently located in Colmar, Pennsylvania. 4.EMPLOYEE BENEFITS AND PERQUISITES 4.1Benefit Plans.During the Employment Period, the Executive shall be eligible to participate in all employee benefit plans, programs or arrangements on the terms and conditions, including eligibility, no less favorable than provided to other senior executives of the Company, which shall be established or maintained by the Company generally for its employees, or generally made available to its senior executives; provided, however, that participation in the Company’s Executive Bonus Plan, Incentive Stock Option Plan and/or other equity and incentive plans shall be as determined by the Compensation Committee in its sole discretion, as described in Section 2. 4.2Vacation.The Executive shall be entitled to not less than four weeks vacation at full pay for each calendar year during the Employment Period.Such vacation may be taken in the Executive’s discretion, and at such time or times as are not inconsistent with the reasonable business needs of the Company.Any vacation not used during a calendar year shall be forfeited without compensation and may not be carried over to any subsequent calendar year. 4.3Automobile.During the Employment Period, the Company shall lease for or provide the Executive for his use, at the Company’s expense, an automobile commensurate with the Executive’s needs as the Company’s most senior executive officer.The Company shall be responsible for the cost of insurance, maintenance, gas and other related operating expenses incurred for such automobile during the Employment Period.The Executive hereby acknowledges that he will be subject to taxation for any personal use of the automobile in accordance with applicable law. 5.TERMINATION OF EMPLOYMENT PERIOD 5.1General.The Employment Period shall end as of the Executive’s termination of employment hereunder.The Executive’s employment under this Agreement may be terminated without any breach of this Agreement only on the following circumstances: 3 5.1.1Death.The Executive’s employment under this Agreement shall terminate upon his death. 5.1.2Disability.If the Executive suffers a Disability (as defined below), the Company may terminate the Executive’s employment under this Agreement upon ninety (90) days prior written notice; provided that the Executive has not returned to full time performance of his duties during such ninety (90) day period.For purposes hereof, “Disability” shall mean the Executive’s “disability” under the Company’s long-term disability plan, if any, otherwise, the Executive’s inability to perform his duties and responsibilities hereunder, with or without reasonable accommodation, due to any physical or mental illness or incapacity, which condition either (i) has continued for a period of 270 days (including weekends and holidays) in any consecutive 365-day period or (ii) is projected by the Board in good faith after consulting with a physician selected by the Company, that the condition is likely to continue for a period of at least nine (9) consecutive months from its commencement. 5.1.3Good Reason.The Executive may terminate his employment under this Agreement for Good Reason at any time on or prior to the 120th day after the occurrence of any of the Good Reason events set forth in the following sentence.For purposes of this Agreement, “Good Reason” shall mean the occurrence of any of the following events without the Executive’s consent: (i)a material diminution of the authorities, duties or responsibilities of the Executive set forth in Section 1.2 above; (ii)the loss of any of the titles of the Executive with the Company set forth in Section 1.2 above; (iii)a reduction by the Company in the Executive’s Base Salary; (iv)a material change in the Executive’s primary place of employment; (v)the failure by the Compensation Committee to nominate or re-nominate the Executive to serve as Chairman of the Board or as a member of the Board or removal of the Executive as Chairman of the Board or as a member of the Board (other than as a result of or due to the Executive’s death or Disability, because of a legal prohibition under applicable law or regulation, or for “Cause,” as defined in Section 5.1.5); (vi)the assignment to the Executive of duties or responsibilities which are materially inconsistent with any of his duties and responsibilities set forth in Section 1.2 hereof; or (vii)a change in the reporting structure so that the Executive reports to someone other than solely and directly to the Board; 4 provided, however, that, within ninety (90) days of any such event having occurred, the Executive shall have provided the Company with written notice that such events have occurred and afforded the Company thirty (30) days to cure same. 5.1.4Without Good Reason.The Executive may voluntarily terminate his employment under this Agreement without Good Reason upon written notice by the Executive to the Board at least sixty (60) days prior to the effective date of such termination. 5.1.5Cause.The Company may terminate the Executive’s employment under this Agreement at any time for Cause.Termination for “Cause” shall mean termination of the Executive’s employment because of the occurrence of any of the following as determined by the Board: (i)the willful and continued failure by the Executive to attempt in good faith substantially to perform his obligations under this Agreement (other than any such failure resulting from the Executive’s incapacity due to a Disability); provided, however, that the Company shall have provided the Executive with written notice that such actions are occurring and, where practical, the Executive has been afforded at least thirty (30) days to cure same; (ii)the indictment of the Executive for, or his conviction of or plea of guilty or nolo contendere to, a felony or any other crime involving moral turpitude or dishonesty; or (iii)the Executive’s willfully engaging in misconduct in the performance of his duties for the Company or other than in the performance of his duties for the Company (including, but not limited to, theft, fraud, embezzlement, and securities law violations or a violation of the Company’s Code of Conduct or other written policies) that is materially injurious to the Company, or, in the good faith determination of the Compensation Committee, is potentially materially injurious to the Company, monetarily or otherwise. For purposes of this Section 5.1.5, no act, or failure to act, on the part of the Executive shall be considered “willful,” unless done, or omitted to be done, by him in bad faith and without reasonable belief that his action or omission was in, or not opposed to, the best interest of the Company (including reputationally).Prior to any termination for Cause, the Executive will be given five (5) business days written notice specifying the alleged Cause event and will be entitled to appear (with counsel) before the Compensation Committee to present information regarding his views on the Cause event, and after such hearing, there is at least a majority vote of the Compensation Committee (other than the Executive) to terminate him for Cause.After providing the notice in foregoing sentence, the Compensation may suspend the Executive with full pay and benefits until a final determination pursuant to this Section has been made. 5.1.6Without Cause.The Company may terminate the Executive’s employment under this Agreement without Cause immediately upon written notice by the Company to the Executive, other than for death or Disability. 5.2Notice of Termination.Any termination of the Executive’s employment by the Company or by the Executive (other than termination by reason of the Executive’s death) shall be communicated by written Notice of Termination to the other party of this Agreement.For purposes of this Agreement, a “Notice of Termination” shall mean a written notice which shall indicate the specific termination provision in this Agreement relied upon and shall set forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of the Executive’s employment under the provision so indicated. 5 5.3Date of Termination.The “Date of Termination” shall mean (a) if the Executive’s employment is terminated by his death, the date of his death; (b) if the Executive’s employment is terminated pursuant to Section 5.1.2, thirty (30) days after Notice of Termination is given (provided that the Executive shall not have returned to the performance of his duties on a full-time basis during such thirty (30) day period); (c) if the Executive’s employment is terminated pursuant to Sections 5.1.3 or 5.1.5, the date specified in the Notice of Termination after the expiration of any applicable cure periods; (d) if the Executive’s employment is terminated pursuant to Section 5.1.4, the date specified in the Notice of Termination which shall be at least sixty (60) days, as applicable, after Notice of Termination is given, or such earlier date as the Company shall determine, in its sole discretion; and (e) if the Executive’s employment is terminated pursuant to Section 5.1.6, the date on which a Notice of Termination is given. 5.4Compensation Upon Termination. 5.4.1Termination for Cause or without Good Reason.If the Executive’s employment shall terminate under Section 5.1.4 or Section 5.1.5, but not under circumstances that would entitle the Executive to payments and benefits under Section 5.4.3, the Executive shall receive from the Company:(a) any earned but unpaid Base Salary through the Date of Termination, paid in accordance with the Company’s standard payroll practices; (b) reimbursement for any unreimbursed expenses properly incurred and paid in accordance with Section 1.3 through the Date of Termination; (c) payment for any accrued but unused vacation time in accordance with Company policy; (d) such vested accrued benefits, and other payments, if any, as to which the Executive (and his eligible dependents) may be entitled under, and in accordance with the terms and conditions of, the employee benefit arrangements, plans and programs of the Company as of the Date of
